Exhibit 10.1

 

MANAGEMENT SERVICES AGREEMENT

 

This MANAGEMENT SERVICES AGREEMENT (this “Agreement”) is made and entered into
as of September 4, 2020 for services begun June 2, 2020 (the “Effective Date”),
by and between TN3 LLC, a Wyoming limited liability company (the “Service
Provider”), and NovAccess Global Inc., a Colorado corporation (together with its
subsidiaries, the “Company”). Service Provider and the Company are sometimes
referred to herein individually as a “Party” and collectively as the “Parties.”

 

WHEREAS, the Company desires to retain Service Provider to provide certain
operational and administrative services to the Company, and Service Provider is
willing to provide such services to the Company, upon the terms and conditions
set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing, the terms and conditions
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties hereto hereby
agree as follows:

 

1. Retention of Service Provider; Services. The Company hereby retains Service
Provider, and Service Provider hereby agrees, to provide to the Company certain
operational and administrative support services (the “Services”) which include,
without limitation, the following:

(i) providing the Company’s headquarters at 8834 Mayfield Road, Suite C,
Chesterland, Ohio 44026 , or at another location in Geauga County, Ohio (the
“Office”),

(ii) all necessary business supplies for use at the Office,

(iii) use of communication systems,

(iv) use of information systems services,

(v) graphic design services,

(vi) website and email design, creation, hosting, and maintenance,

(vii) corporate marketing services support (not to include investor relations),

(viii) creation and management of cross-platform social media presence,

(ix) reception services including mail, messaging, and administrative
coordination,

(x) non-strategic execution of administrative financial support including
banking, online banking, paperwork completion (excluding legal, excluding
communications and filings related to Securities and Exchange Commission),

(xi) bookkeeping, and

(xi) such other management and administrative services which the Parties shall
mutually determine are necessary for the efficient operation of the Company’s
business and affairs.

The Parties agree that the Services shall be provided by the Service Provider or
via third party arrangements by Service Provider.

 

2. Relationship of the Parties. At no time shall the employees or independent
contractors engaged by Service Provider and/or the employees of any such

 

1

--------------------------------------------------------------------------------

 

 

independent contractors be considered employees of the Company. Service Provider
shall be responsible for complying with all federal, state and local labor and
tax laws and regulations with respect to its employees and independent
contractors. This Agreement is not one of agency between Service Provider and
the Company, but one in which Service Provider is engaged to provide management
oversight and administration support services as an independent contractor. All
employment arrangements are therefore solely Service Provider’s concern, and the
Company shall not have any liability with respect thereto except as otherwise
expressly set forth herein.

 

3. Duties of Service Provider.

 

3.1 Service Provider will perform, or cause to be performed, the Services
hereunder with not less than the degree of care, skill and diligence with which
it performs or would perform similar services for itself consistent with past
practices (including, without limitation, with respect to the type, quantity,
quality and timeliness of such services). If the Service Provider is required to
engage third parties to perform one or more of the Services required hereunder,
Service Provider shall use all commercially reasonable efforts to cause such
third parties to deliver such Services in a competent and timely fashion.

 

3.2 Service Provider shall maintain books, records, documents and other written
evidence, consistent with its normal accounting procedures and practices,
sufficient to accurately, completely and properly reflect the performance of the
Services hereunder and the amounts due in accordance with any provision of this
Agreement.

 

4. Term.

 

4.1 The term of this Agreement shall commence as of the Effective Date and shall
continue in effect for three years (the “Initial Term”), and thereafter shall be
automatically renewed upon the same terms and conditions set forth herein for
subsequent one year terms (each, a “Renewal Term”) unless Service Provider or
the Company gives notice in writing within 90 days before the expiration of the
Initial Term or any Renewal Term of its desire to terminate this Agreement;
provided, however, that either the Company or Service Provider will have the
right to terminate this Agreement following a breach of a material term of this
Agreement by the other party hereto and a failure to cure such breach within 30
days following written notice thereof. The Initial Term and any Renewal Terms
are referred to herein collectively as the “Term”.

 

4.2 Notwithstanding Section 4.1, the Parties agree that this Agreement will
terminate upon (i) the liquidation or dissolution of the Company, (ii) the sale
of all or substantially all of the assets of the Company to a third party or
(iii) the sale of control the Company, whether by sale of membership interests,
merger, reorganization, consolidation or otherwise, to a third party.

 

2

--------------------------------------------------------------------------------

 

 

5. Compensation.

 

5.1 Flat Fee. As consideration for the performance of the Services, the Company
shall pay Service Provider a flat fee of $30,000 per month. Any services
provided outside the scope of this contract must be approved in writing by the
Company, and will be detailed separately as expenses (the “Expenses”).

 

5.2 Payment. Service Provider will deliver a monthly invoice (the “Invoice”) to
the Company as soon as practicable following the end of each month for the month
or the period last ended or, in the case of expiration or termination, all
unbilled Expenses. The Company shall pay the Invoice within 30 days of receipt
of such Invoice; provided, however, that if there is a dispute between the
Parties regarding any Invoice, they shall cooperate amicably to promptly
determine the correct amount of Expenses payable to Service Provider. Interest
at the rate of 12% per annum, compounded monthly, will accrue and will be
payable with respect to any amounts due and not paid by the Company until such
amounts, and any interest thereon, have been paid.

 

5.3 Form of Payment. Each cash payment made pursuant to this Agreement will be
paid by wire transfer of immediately available federal funds to such account as
Service Provider may specify to the Company in writing prior to such payment.

 

6. Confidentiality. Service Provider shall, and shall cause its officers,
directors, managers, principals, members, employees including employees, agents
and representatives (collectively, “Representatives”) to, maintain the Company’s
confidential information in confidence and not use it for any purpose other than
providing the Services.

 

7. Exculpation and Indemnification.

 

7.1 Scope. Service Provider and its Representatives shall be entitled to the
same rights with respect to exculpation and indemnification as any director,
officer, or covered person would be entitled under the Company’s articles of
incorporation or bylaws.

 

7.2 Rights of Indemnification; Survival. The rights of indemnification provided
in this Section 7 shall be in addition to any rights to which a party entitled
to indemnification under Section 7.1 may otherwise be entitled by contract or as
a matter of law, and shall extend to each of such party’s heirs, successors and
assigns. The provisions of this Section 7 shall survive the termination of this
Agreement.

 

8. Assignment. Neither Party may assign any of its rights or delegate any of its
duties under this Agreement without the prior written consent of the other
Party, provided that Service Provider may assign its obligation to provide
Services under this Agreement.

 

3

--------------------------------------------------------------------------------

 

 

9. Choice of Law. Except as set forth below, this Agreement shall be construed
and interpreted, and the rights of the Parties shall be governed by, the
internal laws of the State of Ohio, without giving effect to conflicts of laws
rules and principles that require the application of the laws of any other
jurisdiction.

 

10. Entire Agreement; Amendments and Waivers. This Agreement, together with all
Schedules hereto, constitute the entire agreement between the Parties pertaining
to the subject matter hereof and supersede all prior and contemporaneous
agreements, understandings, negotiations and discussions, whether oral or
written, of the Parties, and there are no other warranties, representations or
other agreements between the parties in connection with the subject matter
hereof. No amendment, supplement, modification or waiver of this Agreement shall
be binding unless executed in writing by all Parties hereto. No waiver of any of
the provisions of this Agreement shall be deemed to constitute a waiver of any
other provision hereof (whether or not similar), nor shall such waiver
constitute a continuing waiver unless expressly agreed to in writing by the
affected Party.

 

11. References; Headings; Interpretation. All references in this Agreement to
Exhibits, Articles, Sections, subsections and other subdivisions refer to the
corresponding Exhibits, Articles, Sections, subsections and other subdivisions
of or to this Agreement unless expressly provided otherwise. Titles appearing at
the beginning of any Articles, Sections, subsections or other subdivisions of
this Agreement are for convenience only, do not constitute any part of this
Agreement, and shall be disregarded in construing the language hereof. The words
“this Agreement,” “herein,” “hereby,” “hereunder” and “hereof” and words of
similar import refer to this Agreement as a whole and not to any particular
subdivision unless expressly so limited. The words “this Article,” “this
Section” and “this subsection” and words of similar import refer only to the
Article, Section or subsection hereof in which such words occur. The word “or”
is not exclusive, and the word “including” (in its various forms) means
“including, without limitation.” Pronouns in masculine, feminine or neuter
genders shall be construed to state and include any other gender, and words,
terms and titles (including terms defined herein) in the singular form shall be
construed to include the plural and vice versa, unless the context otherwise
requires.

 

12. Notices. Unless otherwise provided herein, any notice, request, consent,
instruction or other document to be given hereunder by any Party hereto to
another Party hereto shall be in writing and will be deemed given: (a) when
received, if delivered personally or by courier; or (b) on the date receipt is
acknowledged, if delivered by certified mail, postage prepaid, return receipt
requested; or (c) one day after transmission, if sent by facsimile or electronic
mail transmission with confirmation of transmission, as follows:

 

4

--------------------------------------------------------------------------------

 

 

If to the Company:

 

XsunX Inc.

8834 Mayfield Rd., Suite C

Chesterland, OH 44026

Email: dmartin@novaccessglobal.com

Attention: Mr. Daniel Martin

 

With a copy (which shall not constitute notice) to:

 

Kohrman Jackson & Krantz PLL

1375 East 9th Street

29th Floor

Cleveland, OH 44114-179

Email: cjh@kjk.com

Attention: Mr. Christopher Hubbert

 

If to Service Provider:

TN3 LLC

8834 Mayfield Rd.

Chesterland, OH 44026

Email: tn3llc@gmail.com

Attention: President

 

13. Counterparts. This Agreement may be executed in one or more counterparts,
including by facsimile and portable document format (.pdf) delivery, each of
which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument. The Parties agree and acknowledge that
delivery of a signature by facsimile or in .pdf form shall constitute execution
by such signatory.

 

14. Invalidity. In the event that any one or more of the provisions contained in
this Agreement or in any other instrument referred to herein shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Agreement or any other such instrument, and such invalid, illegal or
unenforceable provision shall be interpreted so as to give the maximum effect of
such provision allowable by law.

 

15. Additional Documents. Each of the Parties hereto agree to execute any
document or documents that may be requested from time to time by the other Party
to implement or complete such Party’s obligations pursuant to this Agreement and
to otherwise cooperate fully with such other Party in connection with the
performance of such Party’s obligations under this Agreement.

 

16. Successors and Assigns. Except as herein otherwise specifically provided,
this Agreement shall be binding and inure to the benefit of the Parties and
their successors and permitted assigns.

 

5

--------------------------------------------------------------------------------

 

 

17. No Third-Party Beneficiaries. This Agreement is solely for the benefit of
the Parties hereto and their successors and assigns permitted under this
Agreement, and no provisions of this Agreement shall be deemed to confer upon
any other persons any remedy, claim, liability, reimbursement, cause of action
or other right except as expressly provided herein.

 

18. No Presumption Against Any Party. Neither this Agreement nor any uncertainty
or ambiguity herein shall be construed or resolved against any Party, whether
under any rule of construction or otherwise. On the contrary, this Agreement has
been reviewed by each of the Parties and shall be construed and interpreted
according to the ordinary meaning of the words used so as to fairly accomplish
the purposes and intentions of all Parties hereto.

 

19. Specific Performance. The Parties acknowledge and agree that any Party would
be damaged irreparably in the event any of the provisions of this Agreement are
not performed in accordance with their specific terms or otherwise are breached.
Accordingly, the Parties agree that any Party shall be entitled to an injunction
or injunctions to prevent breaches of the provisions of this Agreement and to
enforce specifically this Agreement and the terms and provisions hereof as set
forth in Section 20.

 

20. Arbitration.

 

20.1 Any dispute, controversy or claim arising out of, connected with, or
relating to this Agreement, including without limitation any dispute as to the
existence, validity, construction, interpretation, negotiation, performance,
breach, termination or enforceability of this Agreement (a “Dispute”) shall be
resolved by final and binding arbitration before a single independent and
impartial arbitrator pursuant to the Commercial Arbitration Rules of the
American Arbitration Association (“AAA”) then in effect. The AAA Optional Rules
for Emergency Measures of Protection shall also apply. If the Parties are unable
to agree on a mutually acceptable arbitrator within 15 days of the submission of
the Dispute to arbitration, the arbitrator shall be appointed by the AAA. The
Parties acknowledge that arbitration is intended to be a more expeditious and
less expensive method of dispute resolution than court litigation. The award of
the arbitrator shall be in writing and provide reasons for the award. The
arbitrator must certify in the award that such award conforms to the terms and
conditions set forth in this Agreement, including that such award has been
rendered in accordance with the applicable governing law. The arbitrator shall
have the authority to assess the costs and expenses of the arbitration
proceeding (including the fees and expenses of the arbitrator and the AAA)
against any or all of the Parties. The arbitrator shall also have the authority
to award reasonable attorneys’ fees and expenses to the prevailing Party. The
place of arbitration shall be Cleveland, OH unless another location is mutually
agreed upon by the Parties to such arbitration. The award of the arbitrator
shall be binding on the Parties, and the award may, but need not, be entered as
judgment in a court of competent jurisdiction. This agreement to arbitrate shall
not preclude the Parties from engaging in parallel voluntary, non-binding
settlement efforts including mediation.

 

6

--------------------------------------------------------------------------------

 

 

20.2 The arbitrator may, unless consolidation would prejudice the rights of any
Party, consolidate an arbitration hereunder with arbitration(s) if the
arbitrations raise common questions of law or fact. If two or more arbitral
tribunals under these agreements issue consolidation orders, the order issued
first shall prevail.

 

20.3 The Parties undertake to keep confidential all awards in their arbitration,
together will all materials in the proceedings created for the purpose of the
arbitration and all other documents produced by another party in the proceedings
not otherwise in the public domain, save and to the extent that disclosure may
be required of a Party by legal duty, to protect or pursue a legal right or to
enforce or challenge an award in legal proceedings before a court or other
judicial authority.

 

20.4 Arbitration shall be the exclusive dispute resolution mechanism hereunder;
provided that nothing contained in this Section 20 shall limit any Party’s right
to bring (i) an application to enforce this agreement to arbitrate, (ii) actions
seeking to enforce an arbitration award or (iii) actions seeking injunctive or
other similar relief in the event of a breach or threatened breach of any of the
provisions of this Agreement (or any other agreement contemplated hereby). The
specifically enumerated judicial proceedings shall not be deemed incompatible
with the agreement to arbitrate or a waiver of the right to arbitrate and, each
party irrevocably and unconditionally (and without limitation): (i) submits to
and accepts, for itself and in respect of its assets, generally and
unconditionally the non exclusive jurisdiction of the courts located in Geauga
County, Ohio of the United States and the State of Ohio, (ii) waives any
objection it may have now or in the future that such action or proceeding has
been brought in an inconvenient forum, (iii) agrees that in any such action or
proceeding it will not raise, rely on or claim any immunity (including, without
limitation, from suit, judgment, attachment before judgment or otherwise,
execution or other enforcement), (iv) waives any right of immunity which it has
or its assets may have at any time, and (v) consents generally to the giving of
any relief or the issue of any process in connection with any such action or
proceeding including, without limitation, the making, enforcement or execution
of any order or judgment against any of its property. IN ENTERING INTO THE
ARBITRATION PROVISION OF THIS SECTION 20, EACH PARTY TO THIS AGREEMENT KNOWINGLY
AND VOLUNTARILY WAIVES ITS RIGHTS TO A JURY TRIAL, INCLUDING ANY RIGHTS TO A
TRIAL BY JURY IN ANY LITIGATION IN ANY COURT WITH RESPECT TO, IN CONNECTION
WITH, OR ARISING OUT OF THIS AGREEMENT OR ANY ANCILLARY AGREEMENT REFERENCED
HEREIN OR THE VALIDITY, PROTECTION, INTERPRETATION, COLLECTION OR ENFORCEMENT
THEREOF.

 

 

 

7

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the day and year first written above.

 

     

COMPANY:

 

NovAccess Global Inc.

   

By:

 

/s/ Daniel G. Martin

Name:

 

Daniel G. Martin

Title:

 

CEO

 

 

     

SERVICE PROVIDER:

 

TN3 LLC 

   

By:

 

/s/ Daniel G. Martin

Name:

 

Daniel G. Martin

Title:

 

President

 

 

 

 

 

Signature Page to Management Services Agreement

8